   Case 2:19-mj-00360-RJK Document 1 Filed 06/20/19 Page 1 of 2 PageID# 1


                                                                        FILED
                  IN THE   UNITED STATES    DISTRICT COURT


                  FOR THE EASTERN    DISTRICT OF VIRGINIA             JUN 2 0 2019

                             NORFOLK DIVISION                . CLERK, U.S. DISTRICT COURT
                                                                       NORFOLK. VA
UNITED STATES OF AMERICA


                                           Case   NO.
                                           Court Date: August 5, 2019
QUILVONTE L. BAXTER



                           CRIMINAL INFORMATION


               (Misdemeanor)-Violation Notice No. 6883428

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 31, 2019, at Naval Air Station Oceana,

Virginia Beach, Virginia, in the Eastern District of Virginia, the

defendant, QUILVONTE L. BAXTER, did unlawfully, knowingly, and

intentionally possess marijuana, a Schedule I controlled substance.

     (In violation of Title 21, United States Code, Section 844.)

                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney


                             By:        I (1
                                    lames T. Cole
                                   /Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax: (757) 441-3205
                                   James.ColeOusdoj.gov
Case 2:19-mj-00360-RJK Document 1 Filed 06/20/19 Page 2 of 2 PageID# 2
